Citation Nr: 0524888	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-05 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed to include as secondary to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, denied service connection 
for lumbar spine pain due to vertebral abnormality, and to 
include as secondary to residuals, including scarring, of 
service-connected excision of pilonidal cyst, with pain and 
history of repeated ulceration.  The Board's October 2004 
remand directives having been completed, this claim is again 
before the Board for appellate adjudication.  


FINDING OF FACT

The totality of the evidence does not establish an 
etiological link between active duty and low back disorder; 
nor is there medical evidence that the low back disorder is 
proximately due to, or a result of, service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Low Back Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Also, service connection may be granted on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004).  Secondary service connection may be found 
where a 
service-connected disability aggravates another condition.  
When aggravation of a nonservice-connected condition is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability - but only that degree - over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's basic contention is that his current low back 
disorder, which, as reflected in the medical evidence of 
record, is in the form of lumbar strain, lumbar spine pain 
due to vertebral abnormality, and lumbar degenerative disc 
disease, is the result of service-connected residuals of 
excision of pilonidal cyst.  See diagnoses in February 2001 
private medical records, including February 2001 X-ray 
report; October 2001 VA compensation and pension orthopedic 
(C&P) examination report.   

Service connection has long been in effect for excision of 
pilonidal cyst.  See April 1994 rating decision granting 
service connection.  The record further reflects that a ten 
percent rating has been in effect therefor since September 4, 
1993, the day after the date of discharge from active duty.  
Service connection is not in effect for any other disability.    

Thus, the key issue before the Board is whether there is 
evidence of an etiological, or cause-effect, nexus between a 
current low back disorder and residuals of pilonidal cyst 
excision.  Such evidence must be medical - in the form of a 
report of a doctor or other medical professional, who, by 
virtue of appropriate training, knowledge, or experience, is 
qualified to opine as to an etiological link.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence 
is acceptable to prove the occurrence of an injury during 
service or symptomatology over time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, but lay testimony is not competent to prove a 
matter requiring medical expertise.)  Notwithstanding the 
veteran's position on secondary 
cause-effect relationship, here, the Board reviews the entire 
record below to determine whether the claim can be resolved 
favorably on direct cause-effect basis, or even on a 
presumptive basis, to the extent that the low back disorder 
for which service connection is being sought might include 
arthritis in the lower spine.      

First, the evidence does not support service connection on a 
direct or presumptive basis.  The service medical records, 
which include a February 1988 enlistment medical examination 
report, document nothing about a low back abnormality, to 
include degenerative or arthritic changes in the spine.  What 
these records do document with respect to the back is that 
the veteran reported low back pain several times during a 
one-week period in September 1992, which resulted in a 
diagnosis of mechanical low back pain.  Earlier that year, he 
had pilonidal cyst excision in the tailbone area of his 
buttocks.  It is acknowledged that the service medical 
records do not include a separation medical examination 
report; however, other than the diagnosis of mechanical low 
back pain apparently attributed to the pilonidal cyst 
excision, these records do not evidence manifestation of a 
chronic low back disorder during service.  Nor does any post-
service medical record link current low back strain/pain or 
degenerative disc disease to active duty.  Indeed, the 
veteran himself does not allege that he had physical trauma 
to the lower spine or some other back injury in service 
purported to be the cause of his current back problems.  The 
record also lacks evidence of manifestation of arthritis or 
degenerative changes in the lower spine within one year post-
discharge.  

As for secondary service connection, the sole definitive 
medical evidence on whether there is a cause-effect link 
between pilonidal cyst excision residuals and current low 
back condition is found in the January 2005 VA C&P 
examination report, authored by a medical doctor and obtained 
as a result of the Board's October 2004 remand order.  
Radiological testing conducted in December 2004 revealed, 
with respect to the lumbar spine, the presence of 
degenerative disc disease with disc space narrowing and 
herniation.  The examination report reflects the doctor's 
opinion, based upon a physical examination of the veteran and 
a review of pertinent medical history, that it is less likely 
than not there is an etiological relationship between 
residuals of pilonidal cyst excision and degenerative disc 
disease of the lumbar spine.  There is no other medical 
opinion to the contrary to permit the Board to employ the 
benefit-of-reasonable doubt rule.      

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim, whether 
on direct, presumptive, or secondary service connection 
theories.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2001 letter sent in 
advance of the November 2001 rating decision from which this 
appeal arises, the RO notified the veteran of the basic 
elements of a successful service connection claim.  The 
letter also explained that, if he provides information about 
the sources of evidence or information pertinent to the 
claim, to include medical or employment records, or records 
of other federal government agencies, then VA would make 
reasonable efforts to obtain the records from the sources 
identified, but that he ultimately is responsible for 
substantiating his claim, even though the law requires VA 
assistance in claim substantiation.  In November 2004, the VA 
Appeals Management Center (AMC) sent the veteran another 
duty-to-assist letter, substantially similar to that sent by 
the RO, but more detailed with respect to a discussion of the 
development of the claim and which explained to the veteran 
what is meant by "secondary service connection."

The Board acknowledges that the veteran was not explicitly 
asked to "send to VA everything in your possession 
concerning the claim" or something to that effect so as to 
literally comply with the "fourth element" requirement 
before the issuance of the November 2001 rating decision.  
The "fourth element" notice was accomplished with the 
issuance of the December 2002 Statement of the Case (SOC), 
sent in January 2003, that cited 38 C.F.R. § 3.159 (2004), 
which includes a provision that VA must inquire the veteran 
to send any evidence in his possession pertinent to the 
claim.  The Board finds no prejudicial error resulted as a 
result of a timing defect with respect to the "fourth 
element." 
 
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

Here, throughout the appeal, the veteran consistently 
maintained that service connection is warranted on a 
secondary basis, and the RO's unfavorable rating decision 
discussed this theory and focused its denial on the lack of 
medical evidence of secondary cause-effect relationship.  As 
such, it is reasonable to find that he (and his accredited 
representative) were well aware that a medical opinion 
linking pilonidal cyst excision residuals and the claimed 
back disorder is essential for a favorable resolution of the 
claim.  The importance of such evidence also was emphasized 
as recently as in October 2004, in the Board's remand order.  
Nonetheless, even after the veteran and his representative 
were notified of a 60-day opportunity to further comment on 
the claim through the issuance of a March 2005 Supplemental 
Statement of the Case (SSOC) discussing the unfavorable 
January 2005 VA C&P medical opinion on etiology, no 
additional medical evidence was submitted to counter this 
opinion.  Nor did the veteran or his representative ask for 
additional assistance in claim development, or report that 
additional medical evidence exists but is not included in the 
record.  The veteran did, however, submit additional argument 
dated in May 2005, with a written waiver of his right to have 
it considered by the RO in the first instance.  

Thus, there is reasonable basis to conclude that the veteran 
understood what is "pertinent" to the claim, and, given 
appropriate notice during the appeal period, that he could 
supplement the record with medical evidence of his own, if he 
has it, to show that secondary service connection is 
warranted.  He has not done so, or inform the Board or RO 
that additional evidence on this point exists, but that he 
needs further assistance to obtain it.  The veteran did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Thus, the 
Board does not find prejudicial error with respect to the 
timing, or even the substantive content, of notice of the 
"fourth element." 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the Statement of the Case (SOC), SSOC, duty-
to-assist letter, and the recent Board remand, as well as the 
unfavorable rating decision, why the claim is denied.  He was 
told about his and VA's respective claim development 
responsibilities in the VCAA letters, and was on notice that 
he himself has claim substantiation responsibility so long as 
the RO rating action remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA medical records, service medical records, 
veteran's written statements, and C&P examination findings.  
The veteran was given an opportunity to testify before a 
Veterans Law Judge in connection with this claim, but 
declined to exercise his right to do so.  He did not report 
the existence of pertinent records in the custody of 
government agencies, such as the Social Security 
Administration, or employers.  The Board has obtained a VA 
medical opinion pertinent to this claim, as discussed above.  
Therefore, the Board concludes that VA has met its 
duty-to-assist obligations.     


ORDER

Service connection for a low back disorder, claimed to 
include as secondary to service-connected disability, is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


